ON MOTION FOR REHEARING
WOODLEY, Judge.
The Executive Warrant, regular on its face, and the requisition and supporting papers were offered in evidence, Irving Jones being named as the person to be extradited.
The warrant of arrest issued by the magistrate in Kansas, bearing Number 6636, commanded the arrest of “Irving Jones, 4606 Perry, Houston, Texas.” The county attorney of Johnson County, Kansas, in his application for requisition stated: “Irving Jones has been arrested on warrant No. 6636 and is in the custody of the Sheriff, Harris County, Texas.”
These instruments were among the papers supporting the demand for extradition, and together with the identity of name were sufficient to identify the appellant Irving Jones as the Irving Jones named in the warrant of the Governor of Texas, in the absence of evidence to the contrary.
The controlling question is. whether the testimony of the Transfer Agent Ralph E. Burger, offered by appellant, raised the issue of and required further proof by respondent that the relator was in fact the Irving Jones named in the Governor’s warrant.
The fact that this witness and the man who accompanied him were unable to identify appellant as the Irving Jones named in the extradition warrant issued by the Governor of Texas did not constitute evidence to the effect that he was not such person.
The Governor’s warrant regular on its face ordering the arrest of Irving Jones, then in custody of Sheriff Kern under the warrant of the Kansas magistrate, being offered in evidence, it was incumbent upon relator to show that he was not the Irving Jones charged in the demanding state and for whose arrest the magistrate issued warrant No. 6636.
*555Éx parte Kaufman, No. 30,382, this day decided, 323 S.W. 2d 48, and cases there cited support these conclusions.
The testimony of the two witnesses that they could not testify that he was that Irving Jones is not deemed of probative value as evidence that he was not such person.
Appellant’s motion for rehearing is overruled.